DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Henneken et al. (WO 2016/008690; hereinafter Henneken), in view of Stewart (US 2014/0052119).
 Regarding claim 1, Henneken discloses ultrasound transducer arrangement.  Henneken teaches a system (see abstract) comprising: an ultrasound imaging device for imaging within a body of a patient (see abstract; see page 3, lines 26-31), comprising: a flexible elongate member configured to be inserted into the body of the patient (see page 3, lines 26-31; see page 6, line 30; page 7, lines 13-16; page 9, lines 4-13); an imaging assembly at a distal end of the flexible elongate member (see page 3, lines 26-31; see page 6, line 30; page 7, lines 13-16; page 9, lines 4-13), the imaging elements comprising: an array of imaging elements (see page 9, lines 13-19); and a plurality of electronic components mounted on a surface of a circuit board at the distal portion of the flexible elongate member (see 134 fig. 4-7, and also see fig. 9; see page 17, lines 21-22) and electrically coupled to the circuit board to perform an electrical function associated with imaging within the body of the patient using the array of imaging elements (see fig. 4-7 and 9).
The specification of the current application states that electronic parts such as capacitors and resistors include metallic and/or electron dense material that make them radiopaque or visible within a radiographic image (see par. [0006] of the PG pub. version of the specifying).  Henneken discloses electronic component such as   capacitors (see 134 in fig. 4-7) and is arranged on the surface of the circuit board in a pattern (see 134 in fig. 4-7), and in view of disclosure of the current specification, the capacitors taught by Henneken would be radiopaque as the capacitors comprise metal parts.  
To advance prosecution, the examiner has provided prior art Stewart to show radiopaque electronic components. 
	Stewart discloses a catheter design.  Stewart teaches electronic component that can be radiopaque ([0037] states that the capacitor can be used with catheter that must be located within and navigated through a patient body).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the electronic component of Henneken to replace the radiopaque marker and use electronic component that is radiopaque, as taught by Stewart, to provide electronic component that is suited for use in catheters that must be located within and navigated through a patient’s body without needing to use separate and additional radiopaque markers which would save cost by eliminating the need of separate markers. 
Regarding the limitations of claim 1 “when viewed in a radiographic image, the plurality of electronic components from a shadow that uniquely indicates an orientation of the imaging assembly" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Henneken and Stewart is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.

	Regarding claim 2, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, but fail to explicitly state wherein the pattern is a non-symmetrical pattern.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to have provide non-symmetrical pattern since it has been held that rearranging of parts is not patentable significance and would be routine and obvious to one of ordinary skill in the art to rearrange the capacitors in a non-symmetrical pattern. 
	 
	Regarding claim 3, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows wherein the plurality of electronic components comprises capacitors (see 132 and 134 in fig. 4 and 6).
	Regarding claim 4, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows wherein the circuit board disposed adjacent to the array of imaging elements (see 132 and 134 in fig. 4 and 6).

Regarding claim 5, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows wherein the array of imaging elements comprises an outward surface (see fig. 6 and 8) and an inward surface (see fig. 6 and 8), and the system further comprises: an integrated circuit adjacent to the inward surface of the array of imaging elements (see fig. 6 and 8).

Regarding claim 6, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows wherein the integrated circuit comprises a first surface and a second surface opposite the first surface (see fig. 6 and 8), wherein the first surface of the integrated circuit is coupled to the array of imaging elements (see fig. 6 and 8).

Regarding claim 7, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows wherein the imaging assembly further comprises an acoustic backing material comprising a first surface and a second surface opposite the first surface (see fig. 6 and 8), wherein the second surface of the integrated circuit is coupled to the first surface of the acoustic backing material (see fig. 6 and 8).

Regarding claim 8, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows an interconnect board in communication with at least one of the array of imaging elements or the integrated circuit (see 130 in fig. 4 and 6).

Regarding claim 9, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows wherein the interconnect board is in contact with an acoustic backing material of the imaging assembly (see 130 in fig. 4 and 6).
Regarding claim 10, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, further, Henneken shows wherein the integrated circuit is configured to control array of imaging elements (see page 11, lines 5-6). 

Claims 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over, Henneken et al. (WO 2016/008690; hereinafter Henneken), in view of Stewart (US 2014/0052119) as applied to claim 1 above, and further in view of Spencer et al. (US 2014/0180068; hereinafter Spencer).

Regarding claim 11, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, but fails to explicitly state  a radiographic imaging unit configured to obtain a radiographic image of the ultrasound imaging device within the body of the patient, and a computing device in communication with the imaging unit and configured to determine an orientation of the imaging assembly based on the radiopaque pattern in the radiographic image.
Spencer shows a radiographic imaging unit (see par. [0050]; fig. 8) configured to obtain a radiographic image of the ultrasound imaging device within the body of the patient (see par. [0009], [0011]; [0050]); and a computing device in communication with the imaging unit and configured to determine an orientation of the imaging assembly based on the radiopaque pattern in the radiographic image (see par. [0009], [0011]; [0050]; see fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed inventio, to have utilized the teaching of a radiographic imaging unit configured to obtain a radiographic image of the ultrasound imaging device within the body of the patient, and a computing device in communication with the imaging unit and configured to determine the orientation of the imaging assembly based on the radiopaque pattern in the radiographic image in the invention of Henneken and Stewart, to be able to determine the orientation of the catheter relative to the imaging plane based to be able to guide the catheter to the region of interest. 
Regarding claim 13, Henneken, Stewart and Spencer disclose the invention substantially as described in the 103 rejection, furthermore, Spencer shows co-register imaging data obtained by the ultrasound imaging device and the radiographic image based on the determined orientation of the imaging assembly (see par. [0040], [0051]).
Regarding claim 14, Henneken, Stewart and Spencer disclose the invention substantially as described in the 103 rejection, furthermore, Spencer shows the computing device is configured to output the co-registered imaging data and the radiographic image to a display (see par. [0040], [0051]; see fig. 8).
Regarding claim 15, Henneken, Stewart and Spencer disclose the invention substantially as described in the 103 rejection, furthermore, Spencer shows superimposing the imaging data on a corresponding location in the radiographic image base on the co-registering (see par. [0040], [0051]).

Regarding claim 16, Henneken, Stewart and Spencer disclose the invention substantially as described in the 103 rejection, furthermore, Spencer shows wherein the ultrasound imaging device is an intra-cardiac echocardiography device (see par. [0032]).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 2014/0180068; hereinafter Spencer), Henneken et al. (WO 2016/008690; hereinafter Henneken), in view of Stewart (US 2014/0052119).


Regarding claim 17, Spencer discloses a catheter orienting markers.  Spencer teaches receiving, at a computing device in communication with a radiographic imaging unit, a radiographic image representative of an ultrasound imaging device positioned within the patient body (see par. [0009], [0011], [0040], [0050]; fig. 8), the ultrasound imaging device comprising, at a distal portion of a flexible elongate member (see fig. 1 and 5A), an array of imaging elements (see par. [0032]); radiopaque markers (see fig. 2A) comprises a non-symmetrical radiopaque pattern at the distal portion of the flexible elongate member (see fig. 2A), the non-symmetrical radiopaque pattern configured to indicate an orientation of the imaging assembly (see par. [0009], [0011]; [0036], [0050]; see fig. 2A ); and determining by the computing device, an orientation of the ultrasound imaging device using the radiopaque pattern in the radiographic image (see par. [0009], [0011]; [0050]; see fig. 2A).
The Examiner notes that it’s well known in the art that ultrasound transducer would require electronic components configured to perform an electrical function associated the array imaging elements, but Spencer does not explicitly disclose plurality of electronic components are mounted on a surface of a circuit board.  Furthermore, Spencer fails to explicitly state that the plurality of electronic components is radiopaque, and when viewed in the radiographic image it forms a shadow that uniquely indicates the orientation of the imaging assembly. 
Henneken discloses ultrasound transducer arrangement.  Henneken teaches electronic components configured to perform an electrical function associated the imaging elements and mounted on a surface of a circuit board (see 132 and 134 in fig. 4 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized electronic components configured to perform an electrical function associated the array of imaging elements and mounted on a surface of a circuit board in the invention of Spencer, as taught by Henneken, to provide the transducer with control signals and to process the response signals. 

The specification of the current application states that electronic parts such as capacitors and resistors include metallic and/or electron dense material that make them radiopaque or visible within a radiographic image (see par. [0006] of the PG pub. version of the specifying).  Henneken discloses electronic component such as   capacitors (see 134 in fig. 4-7) and is arranged on the surface of the circuit board in a pattern (see 134 in fig. 4-7), and in view of disclosure of the current specification, the capacitors taught by Henneken would be radiopaque as the capacitors comprise metal parts.  
To advance prosecution, the examiner has provided prior art Stewart to show radiopaque electronic components. 
	Stewart discloses a catheter design.  Stewart teaches electronic component that can be radiopaque ([0037] states that the capacitor can be used with catheter that must be located within and navigated through a patient body).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the electronic component of combined invention of Spencer and Henneken to replace the radiopaque marker and use electronic component that is radiopaque, as taught by Stewart, to provide electronic component that is suited for use in catheters that must be located within and navigated through a patient’s body without needing to use separate and additional radiopaque markers which would save cost by eliminating the need of separate markers. 
	Furthermore, the examiner notes that the upon modification of prior art Spencer with Henneken and Stewart, the electronic component would provide a shadow upon viewed in the radiographic image to indicate the orientation of the imaging assembly since the electronic component would be radiopaque and it would be shadow indication under the radiographic image. 
Regarding claim 18, Spencer, Henneken, and Stewart disclose the invention substantially as described in the 103 rejection above, furthermore, Spencer shows superimposing an image of the patient body obtained by the ultrasound imaging device on the received radiographic image based on the determined orientation of the ultrasound imaging device (see par. [0040], [0051]).
	Regarding claim 19, Spencer, Henneken and Stewart disclose the invention substantially as described in the 103 rejection, but fail to explicitly state wherein the pattern is a non-symmetrical pattern.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to have provide non-symmetrical pattern because rearranging of parts is not patentable significance and would be routine and obvious to one of ordinary skill in the art to rearrange the capacitors in a non-symmetrical pattern. 

Response to Arguments
Applicant’s arguments filed on 12/21/2021 with respect to prior art rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 12/21/2021, with respect to prior art rejection of claim 17, have been fully considered but they are not persuasive.  In response to Applicant’s arguments on pages 6-7 with respect to prior art rejection of claim 17, the Examiner respectfully disagrees.  The Examiner maintains that combined invention of Spencer, Henneken, and Stewart does disclose all the claim limitation set forth in claim 17, particularly imaging elements mounted on a surface of a circuit board, radiopaque electronic components, and when viewed in the radiographic image, the plurality of electronic component from a shadow that uniquely indicates an orientation of the imaging assembly.  The examiner notes that the claim does not explicitly define what is unique, Henneken teaches electronic component placed on the circuit board (132 and 134 in fig. 4, 6 and 7), and this placements of the capacitors on the board does read on the unique indication. 
Henneken teaches electronic components configured to perform an electrical function associated the imaging elements and mounted on a surface of a circuit board (see 132 and 134 in fig. 4 and 6).
The specification of the current application states that electronic parts such as capacitors and resistors include metallic and/or electron dense material that make them radiopaque or visible within a radiographic image (see par. [0006] of the PG pub. version of the specifying).  Henneken discloses electronic component such as  capacitors (see 134 in fig. 4-7) and is arranged on the surface of the circuit board in a pattern (see 134 in fig. 4-7), and in view of disclosure of the current specification, the capacitors taught by Henneken would be radiopaque as the capacitors comprise metal parts.  The examiner notes that this pattern does read on the unique indication.  
The examiner has further provided prior art Stewart to show radiopaque electronic components. 
	Stewart discloses a catheter design.  Stewart teaches electronic component that can be radiopaque ([0037] states that the capacitor can be used with catheter that must be located within and navigated through a patient body).  
Therefore,  the examiner notes that in view of prior arts Henneken and Stewart, and replacing the radiopaque marker of Spencer with the electronic component that is radiopaque, the combined invention would provide electronic component that is radiopaque and imaging assembly with the radiopaque electronic component would provide shadow under radiographic image.
	Furthermore, the examiner notes that the upon modification of prior art Spencer with Henneken and Stewart, the electronic component would provide a shadow upon viewed in the radiographic image to indicate the orientation of the imaging assembly since the electronic component would be radiopaque and it would be shadow indication under radiographic image. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barbato discloses an imaging transducer assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793                                                                                                                                                                                           
/Oommen Jacob/             Primary Examiner, Art Unit 3793